Title: To George Washington from Henry Knox, 22 May 1794
From: Knox, Henry
To: Washington, George


               
                  Sir,
                  War department May 22d 1794.
               
               I have the honor to submit the enclosed letter from James Seagrove dated 27th April and also a letter from Constant Freeman dated 29th of the same Month.  I have the honor to be with perfect respect Your obed. Servant
               
                  H. Knox
               
            